Title: To George Washington from James Jay, 19 September 1780
From: Jay, James
To: Washington, George


                        
                            Dear Sir
                            Fishkill Sepr 19 1780
                        
                        I am extremely sorry it has not been in my power to supply you sooner with the Medicine. The disagreeable
                            situation which I have hitherto been in, owing to a very considerable loss I am likely to sustain by the new System of
                            Finance, deprived me of that pleasure; for I am always happy to have an opportunity of shewing that I am, with great
                            esteem & respect, Dear Sir Your Most Obt & humble Servt
                        
                            James Jay
                        
                    